

115 S3460 IS: Native American Suicide Prevention Act of 2018
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3460IN THE SENATE OF THE UNITED STATESSeptember 18, 2018Ms. Warren (for herself, Ms. Murkowski, Mr. Udall, Ms. Heitkamp, Ms. Cortez Masto, Mr. Merkley, Mr. Sanders, Mr. Blumenthal, Mr. King, Ms. Duckworth, Ms. Klobuchar, Mr. Tester, Ms. Hirono, Mr. Sullivan, Ms. Smith, Mr. Heinrich, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend section 520E of the Public Health Service Act to require States and their designees
			 receiving grants for development and implementation of statewide suicide
			 early intervention and prevention strategies to collaborate with each
			 Federally recognized Indian tribe, tribal organization, urban Indian
			 organization, and Native Hawaiian health care system in the State.
	
 1.Short titleThis Act may be cited as the Native American Suicide Prevention Act of 2018. 2.Collaboration with Federally recognized Indian tribes, tribal organizations, urban Indian organizations, and Native Hawaiian health care systems in development and implementation of statewide suicide early intervention and prevention strategiesSubsection (e) of section 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended by adding at the end the following:
			
				(4)Collaboration with Federally recognized Indian tribes, tribal organizations, urban Indian
 organizations, and Native Hawaiian health care systemsAs a condition on the receipt of a grant or cooperative agreement under this section for development and implementation of a statewide early intervention and prevention strategy, a State or an eligible entity designated by a State pursuant to subsection (b)(1)(B) shall agree to collaborate with each Federally recognized Indian tribe and tribal organization (as defined in the Indian Self-Determination and Education Assistance Act), each urban Indian organization (as defined in the Indian Health Care Improvement Act), and each Native Hawaiian health care system (as defined in section 12 of the Native Hawaiian Health Care Improvement Act) in the State regarding such development and implementation..